Citation Nr: 0936251	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  05-19 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent 
for posttraumatic stress disorder (PTSD), prior to April 30, 
2009.

2.  Entitlement to a rating in excess of 50 percent for PTSD, 
from April 30, 2009.

3.  Entitlement to a disability rating higher than 20 percent 
for Type II diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to April 
1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2004 rating decision, in which the RO granted 
a 30 percent disability rating for service-connected PTSD, 
effective February 28, 2003.  The Veteran filed a notice of 
disagreement (NOD) in April 2004 with the assigned 30 percent 
rating, and a statement of the case (SOC) was issued in April 
2005.  The Veteran filed a substantive appeal (via a VA Form 
9, Appeal to the Board of Veterans' Appeals) in June 2005.

This appeal also arises from an August 2004 rating decision, 
in which the RO continued the previously assigned 20 percent 
rating for service-connected Type II diabetes mellitus.  In 
January 2005, the Veteran filed an NOD with the assigned 20 
percent rating, and an SOC was issued in May 2005.  The 
Veteran filed a substantive appeal (via a VA Form 9) in July 
2005.  Thereafter, in December 2006, the RO issued a 
supplemental SOC (SSOC), reflecting the continued denial of 
each claim for an increased rating.

In July 2007, the Board remanded these claims to the RO (via 
the Appeals Management Center (AMC) in Washington, DC).  In a 
May 2009 rating decision, the AMC granted an increased, 50 
percent rating for PTSD, effective April 30, 2009.  The AMC 
continued the denial of  a disability rating higher than 30 
percent for PTSD prior to April 30, 2009, as well as the 
denial of a  disability rating in excess of 20 percent for 
diabetes mellitus (as reflected in a May 2009 SSOC), and 
returned these matters to the Board for further appellate 
consideration.  

The Board notes that, while the AMC has granted a higher 
rating of 50 percent for PTSD, inasmuch as higher ratings are 
available before and after the effective date of the 
increase, and the Veteran has indicated that he is seeking a 
70 percent rating, the Board has recharacterized the claims 
regarding PTSD as involving two separate claims, as reflected 
on the title page.  See A.B. v. Brown, 6 Vet. App. 35, 
38 (1993).  

The Board's decision granting an increased, 70 percent rating 
for PTSD (the rating sought), from  April 30, 2009, is set 
forth  below.  The matters of a disability rating higher than 
30 percent for PTSD prior to April 30, 2009, and a disability 
rating higher than 20 percent for diabetes mellitus, type II, 
are addressed in the remand following the order; these 
matters are being remanded to the RO via the AMC, in 
Washington, DC, for further development.  VA will notify the 
Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that the 
Veteran's counselor submitted additional evidence after the 
May 2009 SSOC, which is pertinent to the claims regarding 
increased ratings for PTSD.  However, as the Board is 
remanding the claim for the period prior to April 30, 2009, 
the RO will have an opportunity to consider that evidence 
prior to returning the case to the Board.  Moreover, in light 
of the favorable disposition of the matter of a higher rating 
for PTSD for the period since April 30, 2009, there is no 
prejudice to the Veteran in the Board having considered that 
evidence in the first instance


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  Since April 30, 2009, the Veteran's PTSD has been 
manifested., primarily, by sleep impairment (to include 
nightmares most nights), inappropriate behavior (to include 
frequent instances of violence and rage in which he has 
punched holes walls, broken doors and dishes, and thrown 
things); some obsessive behaviors (to include repeatedly 
checking door locks, and checking the stove); fair to poor 
impulse control; distrust of others; significant depression ; 
impaired recent and immediate memory; diminished interest and 
participation in activities; feelings of detachment or 
estrangement from others; restricted effect.; and difficulty 
in relationships with others.

3.  Collectively, the Veteran's psychiatric symptoms since 
April 30, 2009 tend to suggest  occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, since April 
30, 2009, the criteria for a 70 percent rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 
4.126, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given favorable disposition of the claim for higher rating 
for PTSD from April 30, 2009 (to the fullest extent sought),  
the Board finds that all notification and development actions 
needed to fairly adjudicate this claim have been 
accomplished. 

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  
As the RO has already assigned staged ratings for PTSD, the 
following analysis is undertaken with consideration of 
whether any further staged or higher rating for the period 
under consideration is warranted.

Historically, in an August 2001 rating decision, the RO 
granted service connection and  assigned a 10 percent rating 
for PTSD.  In connection with the current claim for increase, 
in the February 2004 rating decision on appeal, the RO 
granted an increased rating of 30 percent,  effective 
February 28, 2003; and, , in a May 2009 rating decision, the 
RO granted an increased 50 percent rating for PTSD, effective 
April 30, 2009. 

The ratings for PTSD have been assigned under Diagnostic Code 
9411.  However, the actual criteria for evaluating 
psychiatric impairment other than eating disorders is set 
forth in a General Rating Formula.  See 38 C.F.R. § 4.130. 

Pursuant to the General Rating Formula, a 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the Veteran's disorder, which 
provide the primary basis for the rating assigned.  See 
38 C.F.R. § 4.126(a).

Considering the pertinent evidence, in light of the above, 
and resolving all reasonable doubt in the Veteran's favor, 
the Board finds that, as reflected in an  April 30, 2009 VA 
examination report,  a 70 percent rating for PTSD is 
warranted from the date of the examination.. 


The lengthy  report of VA examination reflects, in 
particular, the examiner's notations as to sleep impairment 
(with nightmares most nights), impaired impulse control with 
periods of violence, mild memory loss, and obsessional 
rituals which interfere with routine activities.  This report 
also includes findings reflecting difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and suggests an inability to establish and maintain 
effective relationships.  Taken together, these symptoms tend 
to suggest deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood-consistent 
with the April 2009 examiner's akssessment.  

Regarding impaired impulse control, it wqas noted that the 
that the Veteran has punched holes in walls at home, broken 
doors, cabinets, and dishes.  The Veteran described an 
episode just a few days prior when he threw a hammer, 
breaking a light bulb because he was frustrated.  The 
examiner also noted verbal aggressiveness, described as quite 
frequent.  The examiner described the Veteran's impulse 
control as fair to poor, with episodes of violence.  He found 
that, while the Veteran has caused no serious damage to other 
people, this behavior has resulted in frequent damage to 
property.

The April 2009 examiner further found that the Veteran has 
obsessive/ritualistic behavior, described as obsessional 
checking behavior regarding door locks, the stove being off, 
etc.  

Regarding occupational impairment, the April 2009 examiner 
noted that the Veteran was no longer working, due to PTSD, 
however, when working, he used to get into frequent 
confrontations with subordinates and other workers.  

Regarding personal relationships, the April 2009 examiner 
described the Veteran as distrustful of others, and always 
ill at ease around others he doesn't know.  He has few social 
contacts and is losing interest in social and recreational 
activities.  Moreover, a May 2009 letter from the Veteran's 
social worker indicates that the Veteran's symptoms 
negatively impact his interpersonal relationships especially 
those within his immediate family.  

Finally, the Board notes that the  April 2009 VA examiner 
assigned a score of 45, and that a an April 2009 letter from 
the Veteran's treating VA psychiatrist includes his 
assessment  that the Veteran's symptoms are severe, and that 
his current GAF is 45.  According to the DSM-IV, GAF scores 
between 41 and 49 are reflective of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  
Thus, the Board finds that the assigned GAFs are consistent 
with the reported symptomatology.

While the medical evidence does not reflect such 
symptomatology as suicidal ideation, speech intermittently 
illogical, obscure, or irrelevant, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, or spatial disorientation, 
neglect of personal appearance and hygiene, the symptoms 
noted in the rating schedule are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular disability rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

Thus, although not all of the criteria for a 70 percent 
rating are met in this case, the Board concludes that, 
effective April 30, 2009, the type and degree of 
symptomatology contemplated for a 70 percent rating appear to 
be demonstrated.  Given this, and resolving all reasonable 
doubt in the Veteran's favor (see 38 C.F.R. §§ 3.102, 4.3), 
the Board finds that  the criteria for a 70 percent rating 
for PTSD are met.

The Board notes that in awarding the 70 percent rating from 
April 30, 2009,the Board is fully resolving the matter of a 
higher rating for this time period.  In written argument from 
the Veteran's representative dated in July 2009, it was noted 
that the Veteran was specifically seeking a 70 percent 
rating.  Similarly, in a letter attached to the VA Form 9, 
the Veteran stated his feeling that a 50 to 70 percent rating  
warranted.  Hence, discussion of whether any higher rating 
from April 30, 2009 is warranted is  not necessary.  See 
Hamilton v. Brown, 4 Vet. App. 528 (1993) (where a claimant 
expressly indicates an intent that adjudication of certain 
specific claims not proceed at a certain point in time, 
neither the RO nor BVA has authority to adjudicate those 
specific claims).


ORDER

For the period from April 30, 2009, a 70 percent disability 
rating for PTSD is granted, subject to the legal authority 
governing the payment of VA compensation.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims for a disability rating higher than 30 
percent for PTSD prior to April 30, 2009, and for a 
disability rating in excess of 20 percent for diabetes 
mellitus is warranted.  

Regarding the claim for a disability rating higher than 20 
percent for diabetes, in the July 2007 remand, the Board 
instructed that the RO should arrange for the Veteran to 
undergo VA examination, by a physician, for evaluation of his 
diabetes mellitus.  In pertinent part, the Board's 
instructions to the examiner specified that he or she should 
render specific findings as to whether the diabetes mellitus 
requires insulin; a restricted diet; and regulation of 
activities.  While, in her April 2009 examination report, the 
examiner reported that the Veteran relates that he limits 
strenuous activity in order to avoid hypoglycemia, and also 
reported his statement that he has to be careful about 
exerting himself because "he is concerned" about 
experiencing hypoglycemic episodes, this does not address the 
question posed.  While the examiner clearly related the 
Veteran's account of his actions and concerns, she did not 
render specific findings as to whether regulation of 
activities is medically necessary.  This is a medical 
question, requiring a medical opinion.  The Veteran is 
competent to describe his symptoms, as well as any actions he 
takes in response to his symptoms.  However, as a layperson, 
his assessment of the medical necessity for regulation of 
activities to treat his diabetes does not constitute a 
medical opinion, and is not competent evidence.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"). 

A remand by the Board confers upon a veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

Hence, the RO should forward the entire claims file to the 
physician that examined the Veteran and prepared the April 
2009 examination report for a supplemental opinion, based on 
review of the claims file.  The RO should only arrange for 
the Veteran to undergo further examination if the prior 
examiner is not available, or cannot provide the requested 
opinion without first examining the Veteran.  

If the Veteran is examined again, it should be by an 
appropriate physician, at a VA medical facility.  The Veteran 
is hereby advised that, failure to report to any  examination 
scheduled in connection with the diabetes mellitus claim, 
without good cause, shall result in denial of the claim for 
an increased rating. .  See 38 C.F.R. § 3.655 (2008).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the Veteran fails to report to 
any scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.  

As regards the claim for higher rating for PTSD prior to 
April 30, 2009, review of the claims file reveals that there 
are outstanding Federal records pertinent to this claim. In 
this regard, in August 2009, the Veteran's PTSD social worker 
submitted a letter dated May 15, 2009, in which he reported 
that, since September 2008, the Veteran was attending monthly 
VA psychotherapy sessions, and continued to see his VA 
psychopharmacologist every 3 to 4 months.  The most recent VA 
treatment records are from August 2007.  Thus, there are 
outstanding pertinent VA records from the period remaining on 
appeal. 

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
records of pertinent treatment from VA Boston Healthcare 
System from August 13, 2007 to April 30, 2009, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities. 

The RO should also give the Veteran another opportunity to 
present information and/or evidence pertinent to the claims 
remaining on appeal.  The RO's notice letter to the Veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  The RO's adjudication of each claim should include 
consideration of whether any (or any further) staged rating 
of the disability, pursuant to Hart (cited to above) is 
warranted.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the VA 
Boston Healthcare System all records of 
mental health evaluation and/or treatment,  
from August 13, 2007 to April 30, 2009.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims remaining on appeal that is not 
currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claims within the one-year period).  

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
after the time period for the Veteran's 
response has expired, the RO should 
forward the entire claims file, to include 
a complete copy of this REMAND to the 
physician that examined the Veteran and 
prepared the April 2009 VA diabetes 
mellitus examination report for an 
addendum opinion based on review of the 
claims file.

Based on review of the pertinent medical 
evidence, and consideration of sound 
medical principles, the physician should 
render an opinion as to whether the 
diabetes mellitus requires regulation of 
activities.

The physician should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

If the prior examiner is not available, or 
is unable to provide the requested opinion 
without examining the Veteran, the RO 
should arrange for the Veteran to undergo 
VA examination, by a physician, for 
evaluation of his Type II diabetes 
mellitus.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the Veteran, and the 
examination report should reflect 
consideration of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all findings made 
available to the requesting physician 
prior to the completion n of his or her 
report), and all clinical findings should 
be reported in detail.

The physician should render specific 
findings as to whether the diabetes 
mellitus requires insulin; a restricted 
diet; regulation of activities; 
progressive loss of weight; and/or other 
complications; as well as whether the 
condition involves episodes of 
ketoacidosis or hypoglycemic reactions, 
and if so the number of hospitalizations 
per year or number of monthly visits to a 
diabetic care provider required.

The physician should set forth all 
examination findings (if any), along with 
the complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the Veteran fails to report to any 
scheduled VA examination, the RO must 
obtain and associate with the claims file 
a copy of any notice(s) of the date and 
time of the examination sent to the 
Veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West (cited above).  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted the RO 
should readjudicate the claims remaining 
on appeal..  If the Veteran fails to 
report to a VA examination scheduled in 
connection with the diabetes mellitus 
claim, in adjudicating the claim, the RO 
should  apply the provisions 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate each claim  in 
light of all pertinent evidence and legal 
authority (to include consideration of 
whether staged rating, pursuant to Hart 
(cited to above), is warranted.  

8.  If either benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


